

116 HR 8686 IH: Small Business COVID–19 Debt Relief Extension Act of 2020
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8686IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the CARES Act to require an extension of subsidies for certain loan payments, and for other purposes.1.Short titleThis Act may be cited as the Small Business COVID–19 Debt Relief Extension Act of 2020.2.Subsidy for certain loan payments(a)In generalSection 1112(c)(1) of the CARES Act (15 U.S.C. 9011(c)(1)) is amended—(1)by striking 6-month period each place it appears and inserting 12-month period; and(2)in subparagraph (B), by striking and at the end;(3)in subparagraph (C), by striking ; and and inserting a semicolon; and(4)by adding at the end the following new subparagraph:(D)with respect to a covered loan made on or after the date of the enactment of the Small Business COVID–19 Debt Relief Extension Act of 2020, for the period ending on September 30, 2021, if the borrower of such covered loan submits a request to the Administrator on or before March 30, 2021..(b)Effective dateThe amendments made by this section shall apply as if included in the enactment of section 1112 of the CARES Act (15 U.S.C. 9011).